Citation Nr: 1037236	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymia and posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from 
December 1970 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
The claim has been before the Board on two separate occasions, 
having been remanded in November 2006 and August 2009 for 
evidentiary development.  Unfortunately, further development is 
required, and the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case alleges that he developed PTSD as a 
result of witnessing several traumatic events during his active 
service in the U.S. Navy.  Specifically, he asserts to having 
witnessed a fellow aircrewman being sucked into the engine of an 
A-7 Corsair II aircraft on the flight deck of USS Constellation.  
Also, he alleges that an A-6 Intruder crew was shot down over 
North Vietnam during his time aboard the aircraft carrier, and 
that he was emotionally disturbed by the failure to recover the 
pilot.  

This case has been before the Board on two separate occasions, 
with remand being necessary to substantiate the alleged noncombat 
stressors.  It is apparent that all development with regard to 
this portion of the claim has been accomplished.  At issue, 
however, is the exact nature of the Veteran's psychiatric 
diagnosis.   The Veteran has had several visits to a VA mental 
health clinic for treatment of PTSD; however, more recent medical 
evidence indicates that the Veteran experiences a different type 
of mental illness.  Indeed, the Veteran was afforded a 
comprehensive VA psychiatric examination in October 2008, and the 
examiner did not feel that PTSD was present in the Veteran.  
Instead, the examiner determined that the Veteran experienced 
dysthymia on Axis I, and noted that there was an underlying 
avoidant personality disorder, with passive aggressive features, 
making him prone to dysthymia.  Additionally, cannabis abuse was 
assessed.  The examiner stated that the "trauma aboard ship in 
the 1970s is unlikely to have accounted for the dysfunction of 
the past decade."  Moreover, the examiner went on to state that 
"the symptoms of sleep disturbance, night sweats, and nightmares 
are not sufficient for a diagnosis of PTSD, regardless of the 
assumed origin."  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claim for service connection for a psychiatric 
disability encompasses all psychiatric symptomatology, regardless 
of how that symptomatology is diagnosed.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, although the Veteran has 
claimed service connection for PTSD, his claim also includes his 
diagnosed dysthymia and associated symptoms.  It is noted that a 
personality disorder is not, in itself, a disability capable of 
service connection.  See 38 C.F.R. § 3.303(c).  

The Veteran has submitted numerous lay statements from Navy 
comrades which attest to the occurrence of the A-7 accident.  
Moreover, deck logs from the USS Constellation do show that an A-
7 aircraft was damaged and was hanging over a portion of the 
flight deck.  This lends credibility to the Veteran's assertions, 
and given the Veteran's complaints of disturbed sleep and mood as 
he recalls these events, raises the issue of a potential 
relationship between service and his diagnosed dysthymia.  Thus, 
a competent medical opinion must be afforded which addresses if a 
relationship exists between the Veteran's naval service, to 
include exposure to noncombat trauma, and his most recent 
diagnosis of dysthymia.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  Schedule the Veteran for a comprehensive 
VA psychiatric examination.  The examiner is 
asked to provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that dysthymia (or 
any other currently present acquired 
psychiatric disorder) was caused by the 
Veteran's active naval service, to include 
the witnessing of an aircraft accident on the 
flight deck of the USS Constellation 
involving an A-7 Corsair, or the shooting 
down of an aircrew assigned to the Veteran's 
ship.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


